Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in US20180265780 in view of Murphy in US20160115382 and further in view of Sijborn in their publication entitled “K2SiF6:Mn as a red phosphor for displays and warm-white LEDs; a review of properties and perspectives”..

Regarding Claim 1:  Kim teaches a means for producing a fluoride fluorescent material of composition K3Si1-xMnxF7, wherein x ranges from 0 to 0.15.  Kim teaches that this material may be created by providing a precursor composition including a component such as A2MF6:Mn in conjunction with other components such as A2MnF6, KHF2, amongst others (See Paragraphs 76-77).  Example 18 shows the use of K2SiF6:Mn0.03 and Example 19 shows this same precursor with KHF2. The fluoride phosphor is composed of the same elements and the Mn in this composition would necessarily dope the same site, the Si site, as the valency and size of the cations are similar.  The precursor materials are mixed in a mortar and pestle, which provides a powdered material (See Example).  This precursor contains a fluoride powder (particles) having a composition containing an A ion, consisting of K, an M ion consisting of Si and Mn, and fluorine.  The molar ratio A:M:F is 2:1:6, and the content of Mn on the Si site is 0.03.  This mixed precursor powder is then heat treated in an atmosphere containing from 60-100% nitrogen at a temperature between 200 and 1000C (See Paragraph 80-81). When the content of nitrogen is 100% the atmosphere is an inert gas atmosphere.   Thus Kim teaches an overlapping range of temperatures.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.   The fired material may then be ground to create a powder and washed with a solvent such as acetone or a lower alcohol (See Paragraph 83-84).  Thus, Kim obviates the first and second step of subjecting a fluoride particle of the claimed composition to a first heat treatment in an inert gas atmosphere and subsequently washing the heat treated particles with a washing liquid.

Kim teaches the use of K2SiF6:Mn as a precursor but is silent regarding its creation.

However, Murphy teaches that K2SiF6:Mn may be made by providing three different solutions in a mixture.  Each of the solutions contains HF.  In addition to this the first solution further contains KF, the second contains H2SiF6 first complex ion containing M ion and fluorine), and the third solution contains K2MnF6 (second complex ion containing tetravalent Mn and fluorine) (See Examples).  Those of ordinary skill in the art would have found it obvious to provide the precursor   K2SiF6:Mn by any known means within the art and Murphy teaches such a means.  Those of ordinary skill in the art would have been motivated to provide the materials necessary to Kim’s process by conventional methods known within the art.  Murphy teaches a conventional method for making this precursor. 

Kim is silent regarding a second heat treatment step.

However, Murphy also teaches the creation of fluoride phosphors of formula AxMFy, wherein x ranges from 1-3 and y ranges from 5-7 (See Paragraph 36-40).  Murphy teaches that after the phosphor is isolated and dried it may be further annealed under a fluorine-containing oxidizing agent at a temperature from 200-700C.  Thus Murphy teaches an overlapping range of temperature. Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  Murphy teaches that this treatment provides for a phosphor that has improved stability in the desired application (See Paragraph 47-48).  Those of ordinary skill in the art would have found it obvious to treat the phosphor of Kim using the method of Murphy as it is of the same composition as the material taught by Kim.  Those of ordinary skill in the art would have been motivated to use such a process as Murphy teaches that it is capable of increasing the stability of the material.  
Kim in view of Murphy teach the claimed process of providing a fluoride phosphor by a method including two heat treatment steps using different atmospheres and a washing step between the two heat treatment.  Kim teaches that the washing step makes use of acetone or a lower alcohol.  

Kim in view of Murphy are silent in terms of washing with water.

However, Sijborn teaches that K2SiF6 may be washed with a variety of solvents including  20% HF (an aqueous solution of HF), ethanol, methanol, and water (See Synthesis, paragraph 5).  Those of ordinary skill in the art would have found it obvious to wash the composition of Kim in view of Murphy with any of these solvents as they are recognized in the art as providing a washing effect to the phosphor.  Sijborn establishes that a solvent such as water is suitable for the same purpose of washing as lower alcohols (ethanol methanol) and those of ordinary skill in the art would have been motivated to use water in place of methanol or ethanol as it is suitable for the same purpose and may be more readily available.  

Regarding Claim 2, 11 and 15:  Kim teaches that the fluoride particles undergoing heat treatment may have a composition K2SiF6:Mn4+0.03 or K2Si0.097 Mn4+0.03F6 (See Example 18-19).  This falls within the claimed range of compositions.

Regarding Claim 3-4:  Kim teaches that the atmosphere contains from 60-100% nitrogen and has a temperature between 200 and 1000C (See Paragraph 80-81).  Thus Kim teaches an overlapping range of gases and temperatures.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  

Regarding Claim 6:  Sijborn teaches that washing may be performed with water, which is a weak reducing agent.

Regarding Claim 7:  Murphy teaches that the fluorine containing substance may include any of the gases claimed as an oxidizing agent (See Paragraph 47).  

Regarding Claim 8-9:  Murphy teaches that this second heat treatment occurs at a temperature from 200-700C (See Paragraph 48).  Thus Murphy teaches an overlapping range of temperature. Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.    

Regarding Claim 10:  Murphy teaches that the second heat treatment may occur for a period form 1-8 hours (See Paragraph 48).    Kim shows by way of example that the first heat treatment may be as short as a half hour (See Examples).  Thus the second treatment may be for a period of time that is more than one time longer than the first.  


Regarding Claim 14:  Kim teaches that the first heat treatment is performed at a temperature between 200 and 1000C (See Paragraph 80-81). Thus the teachings of the prior art overlap the claimed conditions.  Overlapping ranges have been held to establish a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.

Regarding Claim 16:  Sijborn teaches that the phosphor may be washed with water.  Sijborn is silent in terms of using deionized water; however, deionized water is merely a purer form of water that has been treated to remove all ionic species.  The use of reagents of higher purity would have been obvious to those of ordinary skill in the art in order to make a higher purity product and to better control the reactions (or prevent reactions).  Thus where Sijborn teaches the use of water, those of ordinary skill in the art would have found it obvious to use reagents of high purity, such as deionized water and would have expected the same results (See MPEP 2144.04 VII)

Regarding Claim 17:  Sijborn teaches that the washed phosphor may be dried at a temperature between room temperature and 80 C (See Paragraph 5-6 of Synthesis).


Regarding Claim 18:  Kim teaches that the first heat treatment is performed at a temperature between 200 and 1000C (See Paragraph 80-81).  Murphy teaches that this second heat treatment occurs at a temperature from 200-700C (See Paragraph 48).  The two temperature ranges overlap; however, the first heat treatment may clearly occur at a temperature that is greater than the first.  Thus the teachings of the prior art overlap the claimed conditions.  Overlapping ranges have been held to establish a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.

Regarding Claim 19-20:  Kim teaches that the first heat treatment may occur for a period from 30 minutes to 3 hours (See Examples 1 and 63).  Murphy teaches that the second heat treatment may occur for a period form 1-8 hours (See Paragraph 48).     Thus both references teach overlapping ranges of time for either treatment.  It would have been obvious to those of ordinary skill in the art to select each treatment from the ranges of times taught by the prior art.  Selection within these ranges would necessarily include treatment times where the second treatment was maintained for a longer period of time than the first.  Thus the teachings of the prior art overlap the claimed conditions.  Overlapping ranges have been held to establish a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.

Response to Arguments
Applicant's arguments filed 4/19/22 have been fully considered but they are not persuasive. Applicant argues that the process of the prior art differs from the claimed process on the basis that the prior art teaches the heat treatment of precursor materials, while the claimed process allegedly does not.  The prior art teaches that the material A2MF6 (the product of the disclosed invention) may be used as a precursor material and heat treated such that a solid state reaction occurs.  It would have been obvious to create this precursor by conventional means such as by that of Murphy, who teaches that such a material may be provided by a solution route.  The claimed process as set forth does not preclude the addition of compositions other than the fluoride particles such that a solid state reaction could occur.  Furthermore, the claimed process sets forth the composition of the fluoride particles; however, it is unclear whether the claimed “heat treated fluoride particles” “washed fluoride particles” or the “fluoride fluorescent material” is of the same composition as the fluoride particles set forth.  Amendment to the claims such that the claimed heat treatment couldn’t be considered a solid-state synthesis reaction (powder/material “consisting of”…?)  or setting forth the final product is also of the sought after composition (Kim is A3MF7, while claimed and disclosed phosphor is A2MF6) are the clearest paths to overcoming the rejection in the view of the examiner.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew E. Hoban/Primary Examiner, Art Unit 1734